  Case 4:18-cv-04330 Document 147 Filed on 07/28/20 in TXSD Page 1 of 4




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

MIRIAM EDWARDS, Individually and On                :
Behalf of All Others Similarly Situated,           :
                                                   :   Case No. 4:18-cv-4330-GCH
      Plaintiff,                                   :   (Consolidated)
                    v.                             :
                                                   :   CLASS ACTION
MCDERMOTT INTERNATIONAL, INC.,                     :
DAVID DICKSON, STUART SPENCE,                      :
                                                   :
      Defendants                                   :
                                                   :
JOHN ARDEN AHNEFELDT, ROBERT                       :
BROWER, JR. ROBERT BROWER, SR.,                    :
KHANH L. BUI, JIGNESH CHANDARANA,                  :   Case No. 4:20-cv-02539-
KRUITIKA CHANDARANA, AMIRA YOUSUF                  :   ASH
CHOWDHURY, CHRISTOPHER COLIGADO,                   :
DANIAL GAD, EDWIN HOWELL, SIOE LIE                 :   CLASS ACTION
HOWELL, DARREN HUNTING, ANNE                       :
INGLEDEW, SHITAL MEHTA, THOMAS                     :
CARL RABIN, ADAM SHULTZ, AMIT                      :
SOMANI, JAYAPRAKASH SRINIVASAN,                    :
AARTHI SRINIVASAN, CHRISTOPHER                     :
SWEDLOW, and ALEXANDRE TAZI, on Behalf             :
of Themselves and All Others Similarly Situated,   :
                                                   :
      Plaintiffs,                                  :
                    v.                             :
                                                   :
DAVID DICKSON, STUART A. SPENCE, and               :
CHRISTOPHER A. KRUMMEL,                            :
                                                   :
      Defendants                                   :
                                                   :
                                                   :

              MOTION BY §10(B) LEAD PLAINTIFF
       NOVA SCOTIA HEALTH EMPLOYEES’ PENSION PLAN
                TO CONSOLIDATE CASES AND
 TO VACATE ADDITIONAL NOTICE AND LEAD PLAINTIFF DEADLINE
     Case 4:18-cv-04330 Document 147 Filed on 07/28/20 in TXSD Page 2 of 4




       The Nova Scotia Health Employees’ Pension Plan (“§10(b) Lead Plaintiff”), by and

through its undersigned counsel, pursuant to Fed. R. Civ. P. 42(a)(2) and L.R. 7.6, hereby
respectfully moves this Honorable Court, at its earliest convenience during August 2020, for

an Order, substantially in the form of the Proposed Order submitted herewith, that: (1)

consolidates the related action, Ahnefeldt, et al. v. Dickson, et al., No. 4:20-cv-02539 (S.D.
Tex.) (“Related Action”), with and into the above-captioned action, Edwards v. McDermott

International, Inc., et al., No. 4:18-cv-4330 (S.D. Tex.), and thereafter administratively

closes the Related Action, with the Edwards action serving as the master file; (2) reaffirms

that the §10(b) Lead Plaintiff will serve as the lead plaintiff under the Private Securities

Litigation Reform Act of 1995 overseeing the class-wide claims asserted in the Related

Action, per this Court’s prior lead plaintiff Order of June 4, 2019 (Dkt. No. 84); (3) vacates

both the PSLRA notice published in the Related Action and the purported second lead

plaintiff motion deadline in the Related Action of September 16, 2020; and (4) directs the

§10(b) Lead Plaintiff to issue a corrective notice, substantially in the form of Exhibit A

attached to the Proposed Order, informing investors that the September 16, 2020 lead

plaintiff deadline in the Related Action has been vacated. In support of this Motion, the

§10(b) Lead Plaintiff respectfully submits the accompany Memorandum of Law and the

Proposed Order and all supporting documents and exhibits.

Dated: July 28, 2020                Respectfully submitted,
                                    POMERANTZ LLP

                                    /s/Matthew L. Tuccillo
                                    Matthew L. Tuccillo
                                    (S.D. Tex. Federal Bar # 1467939)
                                    Jeremy A. Lieberman
                                    (S.D. Tex. Federal Bar Number 1466757)
                                    J. Alexander Hood II
                                    (S.D. Tex. Federal Bar Number 3086579)
                                    Jennifer Banner Sobers
                                    (Admitted Pro Hac Vice)

                                              1
    Case 4:18-cv-04330 Document 147 Filed on 07/28/20 in TXSD Page 3 of 4




                                  600 Third Avenue, 20th Floor
                                  New York, NY 10016
                                  Telephone: (212) 661-1100
                                  Facsimile: (212) 661-8665
                                  Email: jalieberman@pomlaw.com
                                  Email: mltuccillo@pomlaw.com
                                  Email: ahood@pomlaw.com

                                  Counsel for §10(b) Lead Plaintiff Nova Scotia Health
                                  Employees’ Pension Plan and Lead Counsel for the
                                  §10(b) Class

                                  THE BRISCOE LAW FIRM, PLLC

                                  /s/Willie C. Briscoe
                                  Willie C. Briscoe
                                  Texas Bar No.: 24001788
                                  Southern District No.: 25157
                                  1980 Park Oak Blvd.
                                  Houston, TX 77056
                                  Telephone: 713-752-2600
                                  Facsimile: 832-201-9950
                                  wbriscoe@thebriscoelawfirm.com

                                  Attorney-In-Charge, Counsel for §10(b) Lead Plaintiff
                                  Nova Scotia Health Employees’ Pension Plan, and
                                  Liaison Counsel for the §10(b) Class


                         CERTIFICATE OF CONFERENCE

      This is to certify that on July 28, 2020, the undersigned counsel, Court-appointed

§10(b) Lead Counsel, contacted counsel for the plaintiffs in the Related Action to seek

their consent to the relief sought by this Motion, which consent was not obtained.

                                                /s/ Matthew L. Tuccillo
                                                Matthew L. Tuccillo




                                            2
     Case 4:18-cv-04330 Document 147 Filed on 07/28/20 in TXSD Page 4 of 4




                              CERTIFICATE OF SERVICE

       This is to certify that on July 28, 2020, a true and correct copy of the foregoing

document was filed on the Court’s CM/ECF electronic filing system, and that by virtue of

this filing, all attorneys of record will be served electronically with true and correct

copies of this filing.

                                                   /s/ Matthew L. Tuccillo
                                                   Matthew L. Tuccillo




                                               3
